Citation Nr: 0026753	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-11 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided at Chandler Regional 
Hospital on January 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  This matter comes on appeal from a decision 
by the Medical Administration Service of the Tucson VA 
Medical Center.


FINDING OF FACT

No medical emergency existed at the time the veteran sought 
treatment for heart palpitations at Chandler Regional 
Hospital (Chandler) on January 10, 1999.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized medical services provided at Chandler Regional 
Hospital on January 10, 1999 are not met. 38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991). In order 
to establish a "well grounded" claim, an appellant needs to 
provide evidence relevant to the requirements for that claim 
of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation. Franko 
v. Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances: (a) For 
veterans with service-connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b) In a medical 
emergency. Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c) When 
Federal facilities are unavailable. VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused. 38 C.F.R. § 17.120 (1999).

Therefore, the elements of a well grounded claim of 
entitlement to payment or reimbursement of unauthorized 
medical expenses are: (1) evidence that the treatment was for 
a service-connected disability, (2) evidence that the 
treatment was for a medical emergency, and (3) evidence that 
federal facilities were unavailable. 38 C.F.R. § 17.120 
(1999).




Analysis

In the present case, service connection is in effect for 
several disabilities, including paroxysmal atrial tachycardia 
(PAT), evaluated as 10 percent disabling. Records from 
Chandler Regional Hospital disclose that at while at work he 
developed palpitations, feeling his heart was skipping beats. 
This lasted approximately 10 minutes and had since resolved. 
He denied any further palpitations. He denied any
neck, back or chest pains. He denied shortness of breath, 
coughing or wheezing. He denied dizziness or lightheadedness. 
He denied nausea, vomiting, diarrhea. On examination, he was 
described as a healthy, alert male in no
distress. Blood pressure was 138/80. A 12-lead EKG is 
essentially normal.  There
are no acute changes noted. Cardiac monitor done for one hour 
was
normal. He had no dysrhythmias. The assessment was: 
Palpitations, resolved.

In July 1999, the veteran was accorded a personal hearing at 
the VA Medical Center. He testified that while working at the 
hospital he had experienced three strong skips in his 
heartbeat. The only reason he had gone to the hospital 
(Chandler) was that it was close by. Had it not been right 
there, he would have gone home or about his business.

Initially, it is neither contended nor shown that the 
services received at the emergency room at Chandler on 
January 10, 1999, were authorized by VA. Further, it not 
disputed that the heart palpitations experienced by the 
veteran on the day in question were manifestations of 
service-connected PAT. The evidence does not establish, 
however, that a medical emergency existed within the meaning 
of 38 C.F.R. § 17.120. The emergency room report indicates 
that the veteran's palpitations had resolved before his 
arrival and that he denied other symptomatology. Also, the 
veteran testified he would not have sought medical care had 
he not been in close proximity to Chandler. No medical 
opinion or other competent medical evidence to the contrary 
has been submitted. As all three criteria set forth under 
38 C.F.R. § 17.120 must be satisfied for payment or 
reimbursement of unauthorized medical services, the 
availability of a VA or another Federal medical facility to 
provide the treatment obtained by the veteran from Chandler 
need not be addressed. Accordingly, the claim for payment or 
reimbursement of the cost of unauthorized medical services 
provided at Chandler on January 10, 1999 is not well-grounded 
and therefore is denied. 


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided at Chandler Regional 
Hospital on January 10, 1999 is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

